Name: Commission Regulation (EEC) No 776/88 of 24 March 1988 amending Regulation (EEC) No 2827/84 as regards the period of validity of measures relating to the boning of beef bought in by intervention agencies
 Type: Regulation
 Subject Matter: trade policy
 Date Published: nan

 No L 80/32 25. 3 . 88Official Journal of the European Communities COMMISSION REGULATION (EEC) No 776/88 of 24 March 1988 amending Regulation (EEC) No 2827/84 as regards the period of validity of measures relating to the boning of beef bought in by intervention agencies Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3905/87 (2), and in particular Article 6 (5) (d) thereof, Whereas Commission Regulation (EEC) No 2827/84 (3), as last amended by Regulation (EEC) No 898/87 (4), dero ­ gates until 25 March 1988 from Regulation (EEC) No 2226/78 of 25 September 1978 laying down detailed rules for the application of intervention measures in the beef and veal sector ^, as last amended by Regulation (EEC) No 3988/87 (*) as regards the boning of meat bought in by intervention agencies ; whereas the period of validity of the derogation should be extended, in particular in the interests of sound management of the stocks ; HAS ADOPTED THIS REGULATION : Article 1 In Article 2 of Regulation (EEC) No 2827/84, '25 March 1988' is hereby replaced by *31 December 1988'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. / Done at Brussels, 24 March 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6 . 1968, p. 24. 0 OJ No L 370, 30. 12. 1987, p. 7. 0 OJ No L 266, 6. 10 . 1984, p. 12. (4) OJ No L 88 , 31 . 3 . 1987, p. 16. 0 OJ No L 261 , 26. 9 . 1978, p. 5. ¥) OJ No L 376, 31 . 12. 1987, p. 31 .